Citation Nr: 0207881	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  00-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a shell fragment wound, left upper arm, 
Muscle Group VI, currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased disability evaluation for 
scar, left upper thigh with retained foreign body, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. N.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1999, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the veteran's claims for 
increased ratings for a shell fragment wound of the left 
upper extremity, Muscle Group VI, and for scar, left upper 
thigh with retained foreign body.  The veteran was notified 
of that decision in November 1999 and he submitted a notice 
of disagreement with that decision in April 2000.  On May 13, 
2000, a statement of the case was issued and on May 18, 2000, 
the veteran perfected his appeal.  At that time, he requested 
a hearing before a Member of the Board; however, in July 
2000, the veteran, through his representative, withdrew his 
request for a hearing before a Member of the Board and 
instead requested a hearing before a Hearing Officer at the 
RO.  In September 2000, a hearing before a Hearing Officer 
was held and the transcript is of record.  In May 2001, a 
supplemental statement of the case was issued.

At his hearing before a Hearing Officer in September 2000 and 
in his brief on appeal, dated in March 2002, the veteran, 
through his representative, raised the additional issues of 
entitlement to an additional rating for left thigh muscle 
injuries based upon clear and unmistakable error (CUE) in the 
February 1956 rating decision as well as entitlement to 
service connection for a left knee disability secondary to 
the left thigh shell fragment wound.  The veteran further 
argued that the CUE issue is inextricably intertwined with 
the claim for an increased rating for 

scar, left upper thigh with retained foreign body.  In this 
regard, the Board notes that to establish entitlement to a 
separate rating for muscle injuries as a result of the left 
thigh shell fragment wound, it must be shown that the 
symptomatology is separate and distinct and is not 
duplicative or overlapping with the symptomatology for the 
service-connected scar.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  To the extent that the veteran is claiming 
entitlement for a left thigh muscle injury which is distinct 
from the service-connected scar such to warrant a separate 
rating based upon CUE in the February 1956 rating decision, 
the Board concludes that this is, in fact, a separate claim 
and therefore is not inextricably intertwined with the issue 
of the appropriate rating for the left thigh scar.  Id. at 
262.  Accordingly, because this issue as well as the claim 
for service connection for a left knee disorder secondary to 
the left thigh scar have not been developed, adjudicated or 
certified for appeal, they must be referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1. The veteran's residuals of a shell fragment wound of the 
left upper arm, Muscle Group VI, include pain and weakness 
of the left upper arm, a 2 inch nonadherent, nontender 
horizontal scar over the lateral aspect of the interior 
triceps muscle, full flexion and extension of the elbow, 
muscle strength measured as 4/5 and decreased sensation to 
pinprick and light touch surrounding the scar.

2. The veteran's scar, left thigh with retained foreign body, 
which is manifested by a 1/2 inch scar over the left lateral 
knee that is nonadherent and lighter in color than the 
surrounding skin, is not productive of any functional 
impairment.



CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 
percent, for residuals of a shell fragment wound left 
upper arm, Muscle Group VI are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.56, Diagnostic Code 5306 (2001).

2. The criteria for a disability evaluation in excess of 10 
percent for scar, left upper thigh with retained foreign 
body are not met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  Pertinent 
regulations which implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  Except as otherwise 
provided, those regulations also are effective November 9, 
2001.

In this case, the Board finds that the requirements of the 
new law and regulations have essentially been satisfied.  In 
this regard, the Board notes that by virtue of the May 2000 
statement of the case and the May 2001 supplemental statement 
of the case, the veteran and his representative have been 
advised of the laws and regulations governing his claims, and 
thus, have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claims.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claims primarily by requesting medical records from the 
treatment providers indicated by the veteran.  In fact, it 
appears that all evidence identified by the veteran as 
relative to these claims has been obtained and associated 
with the claims file.  Also, the veteran was examined by VA 
for compensation purposes in August 2000 and offered 
testimony before a Hearing Officer at the RO in September 
2000.  In view of the foregoing, the Board concludes that 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Thus, these claims are ready to be considered on 
their merits.  

I.  Factual Background

The service medical records reflect that on December 3, 1944, 
the veteran sustained a penetrating shell fragment wound to 
the distal 1/3 of the left arm and a penetrating shell 
fragment wound to the postero-lateral surface, left thigh.  
It was noted that no "operation" was required except 
debridement of the left upper arm wound.  The left thigh 
wound was not considered to be serious.  On December 13, 
1944, it was noted that the veteran was ambulatory and that 
the left thigh wound had almost healed.  On December 20, 
1944, secondary closure of the left upper arm wound was 
performed.  On December 28, 1944 it was noted that the 
veteran was ready for rehabilitation; however, he was 
maintained at the hospital until January 14, 1945 because 
there was no room in the rehabilitation clinic.  Review of 
the available service clinical notes reflects that both 
injuries were considered to be slight in nature and that they 
were treated without significant difficulty.  On service 
separation examination in November 1945, a 2 inch scar over 
the left arm was noted; however, no musculoskeletal or 
neurological abnormalities involving the left upper arm or 
left thigh were identified.  

A statement from a private physician dated in December 1955 
noted that the veteran complained of periodic pain in the 
left arm and leg with numbness in the left fingers.  The 
physician indicated that there was evidence of old traumatic 
injury with questionable diminution of sensation in the left 
hand.

In January 1956, in conjunction with the veteran's original 
claim for compensation, a VA examination was conducted.  The 
veteran reported that he had sustained shrapnel wounds to the 
left arm and left thigh in 1944.  He indicated that he 
experienced weakness in his left arm and occasional tingling 
in the left hand with pain and instability in his left thigh.  
He noted that he had worked from 1951-1956 as a truck driver 
for a packing company.  On physical examination, a 3-inch 
depressed scar was noted over the postero-lateral left upper 
arm.  The examiner indicated that there was mild involvement 
of the triceps muscle with no atrophy in the left arm, 
although the veteran's grip was weaker on the left when 
compared to the right.  On examination of the left thigh 
there was a 1/2-inch scar in the lateral upper thigh with a 
second scar approximately 2 inches from the first and 
apparently considered to be an exit wound scar.  The examiner 
noted that the scars were nontender and that the wound 
appeared to be superficial in nature with no muscle 
involvement.  The diagnoses included shell fragment wound 
scar, left upper arm, shell fragment wound scar, left thigh 
with retained metallic foreign body.

In February 1956, the RO granted service connection for 
residuals of a shell fragment wound, postero-lateral left 
upper arm, lower 1/3 with moderate involvement of Muscle 
Group VI, and for scar, with retained metallic foreign body, 
lateral upper left thigh.  A 10 percent evaluation was 
assigned for each disability effective from September 29, 
1955.  The rating board noted that the veteran suffered his 
wounds in combat and that the current VA examination revealed 
involvement of Muscle Group VI, involving the triceps with 
resultant weakening of grip.  The left thigh wound was 
determined to be superficial in nature without muscle 
involvement and the scar was nontender.  The rating board 
awarded the above ratings based upon the findings documented 
above, specifically for the Muscle Group VI injury as 
demonstrated by weakness in the left hand grip as well as for 
the left thigh injury manifested by the retained metallic 
foreign body and subjective complaints which were deemed the 
equivalent of a tender and painful scar.

In June 1984, a VA examination was conducted.  The veteran 
denied any employment.  He recited the history of his wounds 
and indicated that his current complaints included pain in 
the left postero-lateral thigh which worsened with exercise 
or weather changes.  On physical examination, a transverse 
lateral scar, 5 inches by 1 inch above the left elbow was 
noted and was slightly depressed with minimal loss of 
underlying muscle.  Otherwise, the injury was well healed 
with a good radial pulse and no edema.  Examination of the 
left thigh revealed a small scar approximately 1 cm. in 
diameter which was well healed.  The veteran demonstrated 
"very good" strength at the left elbow and wrist and there 
was a 1 cm. decrease in left thigh size, apparently when 
compared to the right.  Range of motion for the left hip and 
knee was considered to be good.  The diagnoses were shell 
fragment wound scar, left arm with minimal residuals, loss of 
muscle and discomfort, and shell fragment wound left thigh, 
well healed.  

VA outpatient treatment reports dated from 1998 to 2000 
reflect treatment for various unrelated disorders and provide 
no information regarding the nature and severity of the 
veteran's service-connected shell fragment wounds of the left 
upper arm and left upper thigh.

In August 2000, a VA examination was conducted.  The 
veteran's medical history was reviewed and he reported 
current complaints consisting of difficulty with pain and 
weakness involving the left upper extremity, which was made 
worse by heavy lifting and exercise.  He also reported 
complaints with his lower extremities, although the examiner 
noted that he had difficulty with severe arthritis requiring 
a left total knee arthroplasty.  The veteran further reported 
that the scar in the left lower extremity had "just about" 
resolved and was "light" to see but still present.  On 
physical examination, a 2-inch horizontal scar was noted over 
the lateral aspect of the interior triceps muscle.  This was 
approximately 13 inches below the shoulder joint.  There was 
no adherence and the scar was not tender to palpation.  The 
color was lightened as compared to surrounding skin and there 
was no evidence of keloid formation, edema or inflammation.  
The examiner described the scar as a disfiguring depression 
in that area of the veteran's arm.  There was full flexion 
and extension in the left elbow, although bilateral shoulder 
range of motion was shown to be extremely limited, apparently 
due to the presence of arthritis as reported by the veteran 
at his hearing in September 2000.  Muscle strength at the 
left elbow was 4/5 as compared to 4+/5 on the right and wrist 
extension, flexion and grip were 4/5, bilaterally.  Sensory 
examination revealed decreased sensation to pinprick and 
light touch surrounding the scar with normal nerve 
distribution.  

Physical examination of the left lower extremity revealed an 
extensive scar related to the previous left knee 
arthroplasty, approximately 27-cm over the anterior aspect of 
the knee.  There also was a very small 1/2 inch scar over the 
left lateral knee that was nonadherent, lighter in color when 
compared with the surrounding skin that the examiner 
indicated might be related to the previous in-service wound.  
The diagnoses were posterior lateral left upper arm scar with 
depression and scar, left lower extremity with retained 
metallic foreign body.

In September 2000, the veteran offered testimony at a hearing 
before a Hearing Officer.  The veteran stated that he had to 
quit his job handling meat in boxes because of weakness in 
his left arm.  He indicated that the left arm was not as 
strong as the right arm and that he had difficulty picking 
things up.  He further noted that he had difficulty with his 
left leg after sustaining the shell fragment wound to the 
left thigh in service and that in 1997 or 1998 he had to have 
the left knee replaced.  In addition, the veteran noted that 
his right hand was his dominant hand.

II.  Analysis

In rating a disability from fragmentation or other wound 
injuries, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  38 C.F.R. 
§ 4.72.  The whole track of the missile should be envisaged 
in its passage through skin, muscle, and fascial planes.  Any 
bone or nerve involvement inevitably resulting from the 
course of the missile should be considered.  38 C.F.R. 
§ 4.49.  For residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability is the scar which should be 
examined to determine if it is painful, inflamed or keloid, 
adherent, or interferes with the normal motion of the joint 
involved.  The effects of bone or muscle loss, or muscle 
hernia, or lesion of a peripheral nerve, should also be 
considered.  See 38 C.F.R. § 4.48.

Shell Fragment Wound, Left Upper Arm

The veteran's residuals of a shell fragment wound of the left 
upper arm have been evaluated as 10 percent disabling under 
Diagnostic Code 5306, for a single disability involving 
Muscle Group VI (affecting extension of the elbow, (long head 
of the triceps is a stabilizer of the shoulder joint) 
extensor muscles of the elbow, including the triceps and 
anconeus.  Under this diagnostic code, a noncompensable 
evaluation is warranted for slight disability, a 10 percent 
evaluation is warranted for moderate disability, a 20 percent 
rating is warranted for moderately severe disability and a 30 
percent evaluation is warranted for severe disability.  38 
C.F.R. § 4.73, Diagnostic Codes 5306.

Pursuant to Code 5306, slight disability of the muscles is 
presented by a simple wound of muscle without debridement or 
infection.  Medical records would reflect a superficial wound 
with brief treatment and return to duty.  Slight disability 
would also include healing with good functional results, with 
no cardinal signs or symptoms of muscle disability.  
Objective findings would include a minimum scar, with no 
evidence of fascial defect, atrophy, or impaired tonus, and 
with no retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles is presented by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, with residuals of 
debridement, or prolonged infection.  The history of a 
moderate muscle disability includes service department record 
of in-service treatment for the wound, a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include small or linear entrance and (if present) exit scars 
which indicate a short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 38 
C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is presented by 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history of a moderately 
severe muscle disability includes service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirement.  
Objective findings include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

A severe disability of the muscles is presented by through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
of severe muscle injuries includes service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile.
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering 
in an area where bone is normal protected by muscle.
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D) Visible or measure atrophy
(E) Adaptive contraction of an opposing group of 
muscles.
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus 
in wounds of the shoulder girdle.
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56.

After careful review of the entire evidence of record in an 
effort to clarify the nature and extent of the veteran's 
service-connected residuals of a shell fragment wound of the 
left upper arm, involving Muscle Group VI, the Board finds 
that the evidence of record does not establish that the 
veteran's left arm impairment warrants an increased 
disability evaluation.  In this regard, the Board notes that 
the veteran's shell fragment wound of the left upper arm 
required debridement and resulted in an approximate 3-inch 
depressed area involving the left triceps muscle.  However, 
there was no indication within the service medical records 
that there was prolonged infection, sloughing of soft parts 
or intermuscular scarring as contemplated by the criteria for 
a moderately severe muscle disability, although the in-
service clinical reports did reflect that the left upper arm 
injury required secondary closure approximately three weeks 
after the veteran sustained the injury.

Furthermore, the history of the veteran's residuals of a 
shell fragment wound of the left upper arm reflects 
complaints of weakness, pain and impairment in his ability to 
use the left arm, which are all cardinal signs or symptoms of 
muscle disability.  However, on VA examination in January 
1956, there was no muscle atrophy of the left arm and the 
examiner commented that the triceps muscle involvement was 
only "mild" in nature.  In June 1984, the VA examiner 
indicated that the veteran's left arm muscle strength was 
"very good" and that there was minimal loss of underlying 
muscle.  Radial pulse was good, and there was no edema.  On 
VA examination in August 2000, muscle strength was 4/5 on the 
left at the elbow as compared to 4+/5 on the right and 4/5 at 
the wrists, bilaterally.  These findings reflect only a 
slight difference in muscle strength in the disabled left arm 
when compared to the veteran's uninjured right arm.  In 
addition, while the veteran testified that he was unable to 
continue his employment handling boxes of meat after his 
injury as a consequence of weakness in his left arm, which is 
demonstrative of his inability to keep up with work 
requirements under the above criteria, it was further 
indicated that he obtained another, presumably less 
physically stressful position and worked for many years 
thereafter.  

With respect to the objective findings, while a 2 inch 
horizontal scar was noted over the left triceps muscle with 
significant depression associated with the scar, there is no 
indication that the depressed scar is representative of loss 
of deep fascia or muscle substance and as noted above, there 
are no significant findings of impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the veteran's sound, or right side.  The Board further 
notes that over the years, the left upper arm scar has been 
described as non-tender and non-adherent.  

In addition, although the presence of significant limitation 
of left shoulder motion was noted on VA examination in August 
2000, the limitation of shoulder motion was bilateral in 
nature and there were no findings to suggest any relationship 
between the left shoulder limitation of motion and the 
service-connected shell fragment wound of the left upper arm.  
Importantly, the examiner noted that the veteran had severe 
degenerative joint disease of both shoulders.

Under these circumstances, the Board must conclude that an 
increased disability evaluation for the veteran's shell 
fragment wound of the left upper arm is not warranted.  The 
Board finds that the symptomatology as described above does 
not more closely meet the criteria for a moderately severe 
muscle disability.  Rather, the history of the veteran's left 
upper arm wound as documented within the service medical 
records and the current evidence of record establishes that 
the disability is not more than moderate in degree.  As the 
competent evidence of record demonstrates that the veteran's 
residuals of a shell fragment wound of the left upper arm, 
involving Muscle Group VI, are not more than moderately 
disabling, the Board can only conclude that the preponderance 
of the evidence is against an increased evaluation.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 

Additionally, the Board finds, as did the RO, that the 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating standards.  38 C.F.R. § 
3.321(b)(1) (2000).  The record contains no objective 
evidence indicating that the veteran's residuals of a shell 
fragment wound of the left upper arm, involving Muscle Group 
VI, have markedly interfered with his earning capacity or 
employment status, or have necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Shell Fragment Scar, Left Upper Thigh

The veteran's scar, with retained metallic foreign body of 
the left upper thigh is currently rated as 10 percent 
disabling pursuant to Diagnostic Code 7804, which provides 
that scars which are superficial in nature and tender and 
painful on objective observation warrant a 10 percent 
evaluation.  Scars may also be rated pursuant to Code 7805 
which provides for evaluations based upon limitation of 
function of the part affected, or alternatively, under Code 
7803 which provides that superficial scars that are poorly 
nourished with repeated ulceration warrant a 10 percent 
rating.  See 38 C.F.R. § 4.118.

In evaluating the disability attributable to the veteran's 
left thigh scar, the Board notes that a compensable 
evaluation was assigned in February 1956 based upon the 
presence of the retained metallic foreign body and the 
veteran's subjective complaints which were considered to be 
the equivalent of a tender and painful scar.  

Upon review of the evidence of record in this case, the Board 
concludes that entitlement to an increased disability 
evaluation in excess of 10 percent for the scar, left upper 
thigh with retained metallic body, is not warranted.  The 
evidence of record in this case fails to demonstrate the 
presence of any functional impairment attributable to the 
service-connected scar over the left upper thigh.  Although a 
small 1/2 inch scar was noted in the lateral upper left thigh 
and an apparent second scar, similar to the first was noted 
approximately 2 inches away from the first scar and thought 
to be an exit wound on VA examination in January 1956, the VA 
examiner indicated that the wound appeared to be superficial 
in nature and there was no muscle involvement and the scar(s) 
were nontender.  Significantly, on VA examination in August 
2000, the presence of two scars related to the shell fragment 
wound was not confirmed.  While the veteran has argued, in 
essence, that he has increased impairment of the left thigh 
as a consequence of the shell fragment wound scar, the 
objective evidence of record fails to identify any 
significant impairment attributable by objective findings to 
that disability.  In fact, the record reflects that the 
veteran had extensive degenerative changes in the left knee 
which necessitated a left total knee arthroplasty in 1997 or 
1998.  On VA examination in August 2000, as noted, the only 
finding relative to the shell fragment scar was a very small 
1/2 inch scar over the left lateral knee.  This scar, although 
lighter in color than the surrounding skin, was nonadherent, 
not noted to be poorly nourished with repeated ulceration and 
not shown to be productive of any impairment of the left 
lower extremity.  As indicated above, the veteran has 
submitted a claim for service connection for his left knee 
disability secondary to his service-connected shell fragment 
wound scar and that claim has been referred to the RO.  

As the preponderance of the evidence is against the 
assignment of an increased rating, the claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  In 
this case, there simply is no medical evidence whatsoever, to 
suggest that the scar over the left upper thigh warrants a 
compensable evaluation under any potentially applicable 
rating criteria.  In this regard, the Board notes that 
because the current 10 percent evaluation has been in effect 
for over twenty years, it is now protected and cannot be 
reduced.  See 38 U.S.C.A. § 110 (West 1991).  

Moreover, as noted above, the Board finds, as did the RO, 
that the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.  
See 38 C.F.R. § 3.321(b)(1) (2001).  The record contains no 
objective evidence indicating that the veteran's left thigh 
scar has markedly interfered with his earning capacity or 
employment status, or have necessitated frequent periods of 
hospitalization.  The veteran has not required 
hospitalization for this disability, and he has not worked in 
many years.  In the absence of evidence of such factors, the 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell, 9 Vet. App. at 339; Shipwash, 8 
Vet. App. at 227.



ORDER

A disability evaluation in excess of 10 percent for residuals 
of a shell fragment wound, left upper arm, Muscle Group VI, 
is denied.

A disability evaluation in excess of 10 percent for scar, 
left upper thigh with retained foreign body, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

